Citation Nr: 0905568	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-05 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased schedular evaluation for 
degenerative joint disease of the left knee, status post 
partial meniscectomy, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  

This appeal arises from February and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By way of background, it is observed that records from the 
Social Security Administration reveal the veteran sustained a 
whiplash injury, a low back injury, and a closed head injury 
in an automobile accident in 1989.  He last worked in 1991, 
and his non-service connected disabilities include chronic 
low back pain, with L5-S1 radiculopathy; post-traumatic 
stress disorder (from the motor vehicle accident), a right 
shoulder disorder, which included a rotator cuff tear and 
impingement syndrome, prior to a recent surgical 
decompression; a personality disorder, variously diagnosed; 
and cannabis dependence together with polysubstance abuse.  
The veteran's service connected disabilities include 
depression, 50 percent disabling; a right knee disorder, 
rated as 10 percent disabling; a left knee disorder, rated as 
10 percent disabling; tinnitus, rated as 10 percent 
disabling; and a bilateral hearing loss, rated as 
noncompensably disabling.  

VA arranged for the veteran to be examined in January 2008 to 
determine the current severity of his left knee disorder, but 
an evaluation has not been accomplished that addresses 
whether the veteran's service connected disabilities 
themselves render him unemployable.  This should be done.  

In addition, the veteran told the physician who examined him 
in January 2008 that he had an appointment in February 2008 
with an orthopedic surgeon to speak with him about a partial 
knee replacement.  The claims folder does not include a 
report of any evaluation or consultation conducted in 
February 2008 by an orthopedic surgeon.  A report of that 
evaluation is relevant to the issue of the current severity 
of the veteran's left knee disorder and may be of great 
probative value.  The claim should be remanded to obtain 
those records.  

Likewise, at his hearing before the undersigned in June 2008 
the veteran stated he had been told that his enrollment in 
the VA Vocational Rehabilitation program was discontinued.  A 
July 2003 letter in the claims folder from a VA Vocational 
Rehabilitation (VRE) Counselor informed the veteran his 
application for Vocational Rehabilitation and Employment 
Services was denied.  The VRE Counselor noted problems with 
depression as among the reasons for this action.  
Consequently, the  veteran's VA Vocational Rehabilitation 
Folder should be obtained.  

Under the circumstances described above, the case is remanded 
for the following:  

1.  Request the veteran inform VA of all 
medical care providers who have treated 
him for any of his service-connected 
disabilities since June of 2007.  In 
addition, ask that he provide the full 
name and address, and if necessary a 
release to obtain the records of the 
orthopedic surgeon with whom he had an 
appointment in February 2008 to discuss a 
partial knee replacement.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  

2.  Obtain the veteran's VA Chapter 31 
vocational rehabilitation folder and 
associate it with the claims folder.  

3.  The veteran should be afforded a VA 
examination to determine if his service-
connected disabilities alone make the 
veteran unemployable.  The claims folder 
should be made available to the examiner 
for review before the examination.  

The examiner is asked to render his 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that the veteran's service-connected 
disabilities alone cause the veteran to 
be unemployable?  

4.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


